FILED
                            NOT FOR PUBLICATION                             MAY 26 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PARMINDER SINGH CHAWLA,                          No. 05-77231

              Petitioner,                        Agency No. A095-560-443

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 5, 2010
                              Pasadena, California

Before: O’SCANNLAIN and TALLMAN, Circuit Judges, and BLOCK, District
Judge.**

       Parminder Singh Chawla petitions for review of a decision of the Board of

Immigration Appeals (“BIA”) denying his applications for asylum and withholding

of removal. We assume familiarity with the facts, prior proceedings, and issues


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.
presented. Because the BIA overruled the Immigration Judge’s (“IJ”) adverse

credibility finding but otherwise affirmed the IJ’s decision, we review the IJ’s

decision, as modified by the BIA, as the final agency decision. Gonzalez v. INS, 82

F.3d 903, 907 (9th Cir. 1996).

      The IJ’s finding that Chawla was not targeted on account of a protected

ground is not supported by substantial evidence. To the contrary, the testimony of

Chawla and his father before the IJ, deemed credible by the BIA, compels the

conclusion that the harm Chawla suffered was “at least in part” on account of an

imputed political opinion because of the ethnic slurs. Sinha v. Holder, 564 F.3d

1015, 1021-23 (9th Cir. 2009) (“The fact that the attackers were also evidently

motivated by a desire to steal petitioners’ money and valuables does not undercut

the role that racial animus played in their motivation. Persecutors can have

multiple motives.”).

      In finding that Chawla had not suffered past persecution, the IJ considered

only the beating Chawla suffered on June 7, 2003. Although the record in this case

does not compel a finding of past persecution, the IJ committed legal error in

failing to consider the cumulative effect of the additional harassment, threats, and

extortion suffered by Chawla and his family. See Krotova v. Gonzales, 416 F.3d

1080, 1084 (9th Cir. 2005). Accordingly, this case must be remanded for


                                          2
reconsideration under the correct standard. Ornelas-Chavez v. Gonzales, 458 F.3d

1052, 1058 (9th Cir. 2006).

      This case is remanded for the BIA to determine whether Chawla has

demonstrated eligibility for asylum and withholding of removal.

      The petition for review is

GRANTED and the case is REMANDED to the BIA.




                                        3